DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano (JP2001348250, rejection using English machine translation) in view of any one of (USPub 20110071011), (USPub 20100167903) or (US Pub 20140357468). 
Regarding claims 1 and 4: Matano teaches a crystallized glass comprising in mass % the following,

    PNG
    media_image1.png
    379
    166
    media_image1.png
    Greyscale


As ‘011, ‘903 and ‘468, who each similarly disclose LAS crystallized glasses, teach that SrO, in amounts falling without or overlapping that claimed, can be added to such glasses to improve melting, stabilize and/or influence the microstructure of the glass (see 0042 in ‘011; 0129 in ‘903 and 0047-0052 in ‘468), it would have been obvious to one having ordinary skill at the time of invention to modify Matano to include SrO in amounts meeting that claimed in order to improve melting, stabilize and/or influence the microstructure of the glass.
Matano does teach that their crystallized glass can have a visible transmittance of above 85% in terms of a thickness of 1mm (see Tables and 0049) but fails to explicitly disclose their glass having such a transmittance at 0.8mm or a haze as claimed at 0.8mm. 
However, the Examiner initially notes that in terms of transmittance, given that Matano teaches transmittance above 85% at 1mm, one having ordinary skill would reasonably conclude a transmittance above 85% to still be obtained at a thickness 0.8mm. Specifically, not only are the thicknesses so close but additionally, the reduction of thickness from 1 to 0.8mm would be removing material that would interfere with transmittance and thereby would be expected to, if anything, only provide increased transmittance from that of 1mm. Additionally, regarding the transmittance and haze limitations it is noted that Matano’s glass, as modified, above has the same composition as that claimed. Further, Matano’s crystallized glass can even be made by a similar two 
Although Matano teaches their above crystallized glass forms quartz as a main crystalline phase and does not explicitly recite the presence of β-spodumene with an average particle size as claimed, it is noted that as discussed above Matano’s glass has the same composition as Applicants’. Additionally, Applicants disclose that their crystallized glass comprising their spodumene crystals is formed by heating the glass composition in a two-step process (see 0068) and as discussed above, Matano teaches that their glass can also be formed by heating their glass composition in a similar two step method as Applicants’ with overlapping temperatures and durations. As such, although Matano may not explicitly disclose the presence of spodumene at the claimed size as Applicants’, given the similarities between Matano and Applicants’, one having ordinary skill would reasonably conclude β-spodumene at the claimed particle size to be formed with the quartz absent an evidentiary showing to the contrary (MPEP 2112). 

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimatani (US PN 6,782,338) in view of any one of (USPub 20110071011), (USPub 20100167903) or (US Pub 20140357468). 
Regarding claims 1 and 4: Shimatani teaches a crystallized glass comprising in mass % the following,

    PNG
    media_image2.png
    375
    178
    media_image2.png
    Greyscale

which substantially meets the claimed composition besides the presence of SrO as claimed. However, Shimatani does not exclude the addition of such an oxide and instead, only generally teaches their glass being an LAS crystallized glass.
As ‘011, ‘903 and ‘468, who each similarly disclose LAS crystallized glasses, teach that SrO, in amounts falling without or overlapping that claimed, can be added to such glasses to improve melting, stabilize and/or influence the microstructure of the glass (see 0042 in ‘011; 0129 in ‘903 and 0047-0052 in ‘468), it would have been obvious to one having ordinary skill at the time of invention to modify Shimatani to include SrO in amounts meeting that claimed in order to improve melting, stabilize and/or influence the microstructure of the glass.
Shimatani does teach that their crystallized glass is transparent but fails to explicitly disclose their glass having such a transmittance at 0.8mm or a haze as claimed at 0.8mm. However, Shimatani’s glass, as modified, above has the same composition as that claimed. Further, Shimatani’s crystallized glass can even be made 
Although Shimatani teaches their above “transparent” crystallized glass forms quartz as a main crystalline phase and does not explicitly recite the presence of β-spodumene at the claimed size, it is noted that as discussed above Shimatani’s glass has the same composition as Applicants’. Additionally, Applicants disclose that their crystallized glass comprising said spodumene is formed by heating the glass composition in a two-step process (see 0068) and as discussed above, Shimatani’s uses a similar two step method with overlapping temperatures and durations. As such, although Shimatani may not explicitly disclose the presence of spodumene at the claimed size with their main quartz appearance, given the similarities between Shimatani and Applicants’, one having ordinary skill would reasonably conclude β-spodumene at the claimed size to be formed with the main quartz absent an evidentiary showing to the contrary (MPEP 2112). 

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP2001348250, rejection using English machine translation) in view of any one of (USPub 20110071011), (USPub 20100167903) or (US Pub 20140357468). 
Regarding claims 1 and 4: Fujita teaches a crystallized glass comprising in mass % the following (the *sp is beta spodumene),

    PNG
    media_image3.png
    454
    114
    media_image3.png
    Greyscale

which substantially meets the claimed composition besides the presence of SrO as claimed. However, Fujita does not exclude the addition of such an oxide and instead, only generally teaches their glass being an LAS crystallized glass.
As ‘011, ‘903 and ‘468, who each similarly disclose LAS crystallized glasses, teach that SrO, in amounts falling without or overlapping that claimed, can be added to such glasses to improve melting, stabilize and/or influence the microstructure of the glass (see 0042 in ‘011; 0129 in ‘903 and 0047-0052 in ‘468), it would have been obvious to one having ordinary skill at the time of invention to modify Fujita to include SrO in amounts meeting that claimed in order to improve melting, stabilize and/or influence the microstructure of the glass.

Fujita fails to explicitly disclose their glass having such a transmittance at 0.8mm or a haze as claimed at 0.8mm. However, the glass, as modified, above has the same composition as that claimed. Further, Fujita’s crystallized glass can even be made by a similar two step method as Applicants’ with overlapping temperatures and durations (see 0033 and 0039 in Fujita and 0068 in Applicants’ specification). Given the similarities, one having ordinary skill would reasonably conclude the same resulting properties absent an evidentiary showing to the contrary (MPEP 2112). 
Although Fujita does not explicitly recite their β-spodumene being the claimed size, it is noted that as discussed above Fujita’s glass has the same composition as Applicants’. Additionally, Applicants disclose that their crystallized glass comprising said spodumene is formed by heating the glass composition in a two-step process (see 0068) and as discussed above, Fujita uses a similar two step method with overlapping temperatures and durations. As such, although Fujita may not explicitly disclose the the claimed size, given the similarities between Fujita and Applicants’, one having ordinary skill would reasonably conclude the β-spodumene at the claimed size to be formed absent an evidentiary showing to the contrary (MPEP 2112). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16/747584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and the additional limitations presently claimed would have been obvious in the copending Application in view of the prior art applied in the Office Action above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive.
	Applicants argue against the prior art teaching the present invention because none of Matano, Shimatani and Fujii disclose a composition including SrO and although the Office points to Fujisawa, Comte and Siebers to describe SrO as an optional additive to improve glass properties, Applicants assert that each of Fujisawa, Comte and Siebers include the description of SrO with other oxides and there is no direct motivation to explicitly selected SrO from the group listed by each group.
	This is not persuasive. While the Examiner agrees that each of Fujisawa, Comte and Siebers describe SrO in a group with other oxides, there is direct motivation to select SrO from their disclosed group because each reference clearly indicates that SrO is an oxide that can be used to improve properties. Additionally, although each 
	Applicants argue that the claimed properties and the β-spodumene with the claimed crystal size would not have been obvious over the prior art.
	This is not persuasive. As discussed in the Office Action, each of the references disclose, or was modified to disclose, a glass having a composition the same as Applicants and each discloses a method of making their glass the same as Applicants’. Given that Applicants’ properties, β-spodumene and claimed crystal size are the result of their glass having the claimed composition made by their disclosed method and the references disclose such features, one having ordinary skill would reasonably conclude the same properties, crystal and crystal size to result therefrom absent an evidentiary showing to the contrary (MPEP 2112). Given that Applicants have yet to provide such evidence, the rejection is deemed proper and the claim limitations are met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784